Dismissed and Memorandum Opinion filed January 24, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00804-CV

  CHRISTOPHER DARKINS, PAULA DARKINS, GREGORY DARKINS,
         AND CICAP CAPITAL GROUP TRUST, Appellants
                                         V.

                      RACHEL CLENTWORTH, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-15040

                 MEMORANDUM                        OPINION


      This appeal is from a judgment signed September 10, 2018. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On, November 16, 2018, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2